           Case 7:20-cr-00651-PMH Document 25 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
v.                                                           :   RESCHEDULING ORDER
                                                             :
Queotis Campbell,                                            :   20 CR 651 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

         A Guilty Plea in this matter has been rescheduled to March 18, 2021, at 12:00 p.m at

the request of the MCC. Because of the current public health emergency, the Court will

conduct the conference by telephone conference call, if defendants waive their right to be

physically present and consent to appear by teleconference after consultation with counsel.

         Accordingly, it is hereby ORDERED:

    1.       By March 12, 2021, defense counsel shall advise the Court in writing as to whether

defendant, after consultation with counsel, waives his right to be physically present and consents

to appear by video or telephone for the proceeding.

         Co-counsel, members of the press, and the public may access the audio feed of the

proceeding by calling (888) 398-2342 and entering Access Code: 3456831#.

    2. Counsel and defendant should call (888) 398-2342 and use Access Code 3456831#.



         Dated: March 8,2021                                     SO ORDERED:



                                                                   Philip M. Halpern, U.S.D.J
